PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV



   Examiner’s Detailed Office Action   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael E. Whitham, Registration No. 32,635, on 2/9/2022.

Proposed Claims:
The following is a complete listing of all the claims in the application, with an indication of the status of each:

1-25. (Canceled)

26. (Currently Amended) A computer implemented method of self-adaptive robotic control which utilizes a pool of artificial neurons and computational procedures operating on the pool 

	b) selecting neurons in the pool responsive to particular data elements and/or patterns of data elements and associating selected neurons into a plurality of situation models comprised of cohesive neuronal packets;
	c) representing a plurality of objects participating in a situation in the environment in terms of a behavior of each object of the plurality of objects over time and in a manner in which a change in the behavior of each object coordinates with a behavior of other objects of the plurality of objects;
	d) executing all or a portion of the plurality of situation models to predict future inputs in terms of the behavior of each object of the plurality of objects over time and in the manner in which the change in the behavior of each object coordinates with the behavior of other objects of the plurality of objects; 
e) retrodicting a history of all or a portion of past inputs in terms of the behavior of each object of the plurality of objects over time and in the manner in which a change in the behavior of each object coordinates with the behavior of other objects of the plurality of objects;
	f) comparing predicted future inputs to the multimodal data streams generated by the sensors and comparing retrodictions in the history of past inputs to the multimodal data streams generated by the sensors, and identifying errors in prediction and retrodiction based on the comparison;
	g) dynamically adjusting the situation models based on errors identified in the comparing step to construct responses to situational changes based on user specified objectives; and
	h) applying the responses to generate motor activities applied to modify objects in the environment and inter-object relations and/or to generate response advisories provided to a user.

27. (Original) The method of claim 26, further comprising the step of recursively combining simple situation models into progressively more complex models by:
	a) constructing simple three-partite situation models comprising pairs of objects and relations between them,
	b) representing the simple three-partite situation models as discrete entities or units, with response vectors computed on the discrete entities or units, and


28. (Original) The method of claim 26 further comprising:
defining procedures to compute properties of the objects; and
using the computed properties to streamline construction of the situation models by
		a) representing variations in packet activation patterns as distinct trajectories of response vectors computed on the packets,
		b) establishing, for every packet, admissible ranges of packet vector movements as movement affordances,
		c) identifying movement affordances with properties of one or more corresponding objects of the objects, and
		d) defining rules for constraining model construction depending on the properties of the objects participating in a situation.

29. (Original) The method of claim 28 wherein the rules for constraining model construction include prohibiting models containing objects with incompatible properties.

30. (Original) The method of claim 26, further comprising defining procedures for inferring causes of changes detected in objects and predicting future changes by
	a) constructing at least one of the situation models to comprise entities A and B and relation C,
	b) executing the at least one of the situation models in the forward direction, by varying trajectories of a packet vector in the entity A and assessing resulting variations in trajectories of a packet vector in the entity B, and
	c) executing the at least one of the situation models in the reverse direction, by defining a subset of packet vector trajectories in entity A admissible under detected trajectories of the packet vector in the entity B and the relation C, selecting a trajectory in the entity A that coordinates with the detected trajectory in the entity B, and defining corresponding changes in the entity A as a cause of the detected changes in the entity B.


42. (new) The method of claim 26 wherein the response advisories comprise information displays demonstrating a manner in which the situation as taken place in a past and is predicted to take place in a future.

43. (new) The method of claim 42 wherein the information displays identify invariant and variable situational components.

44. (new) The method of claim 26 wherein the situational models are constructed as nested situational models in the neuronal pool where low level situational models become objects manipulated by higher level situational models.

45. (new) The method of claim 26 further comprising one or more operations on packets selected from the group consisting of:
	adding or removing neurons from the cohesive neuronal packets,
	adding, removing, and/or changing strengths of associative links between neurons of the cohesive neuronal packets, and
	rotating vectors of neuronal responses inside the cohesive neuronal packets.

46. (new) The method of claim 26 further comprising establishing within the plurality of objects one or more of the following inter-object relations:
	entity A is identical to entity B;
	behavior of entity A coordinates with the behavior of entity B;
	entity A is a part of entity B;
	changes in entity A causes, enables, or triggers changes in entity B; and
	entity A is compatible with entity B.

47. (new) The method of claim 26 wherein neurons selected in the selecting step comprise one or more artificial neurons selected from the group consisting of sensory neurons, feature neurons, temporal neurons, spatial neurons, complex neurons which respond to activation patters of one or 

48. (new) The method of claim 45 wherein self-adaptive operations on packets comprise:
constructing a plurality of situation models,  
assessing a degree of fit between the constructed plurality of situation models and past data, and 
selecting models from amongst the plurality of situation models which, on a relative basis, better predict possible future changes in the situation. 

49. (new) The method of claim 48 wherein energy costs are associated with constructing and exercising situational models, energy rewards are associated with prediction errors, and self-adaptive operations on packets are organized in a manner yielding maximization of the rewards while minimizing energy costs. 
END of claims’ amendment
1.	Claims 26-30 and 42-49 are allowed.	
  			           REASONS FOR ALLOWANCE
2.	The following is an Examiner’s statement for reasons for allowance: 

3.	Claims 26-30 and 42-49  are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).
4.	The limitations recited in independent claims 26 “…e) retrodicting a history of all or a portion of past inputs in terms of the behavior of each object of the plurality of objects over time and in the manner in which a change in the behavior of each object coordinates with the behavior of other objects of the plurality of objects; 

	g) dynamically adjusting the situation models based on errors identified in the comparing step to construct responses to situational changes based on user specified objectives; and
	h) applying the responses to generate motor activities applied to modify objects in the environment and inter-object relations and/or to generate response advisories provided to a user.”
5.  For claims 26-30 and 42-49, the closest prior art, WOLFGANG KOCH, ("On Bayesian Tracking and Data Fusion: A Tutorial Introduction with Examples”), teaches retrodiction. However there is no prior art to cover the claim limitations recited above.
6.	When taken in context the claim(s) as a whole was/were not uncovered in the prior art

i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably accompany the 

issue fee. Such submissions should be clearly labeled “Comments regarding Statement of 

Reasons for Allowance.”


Correspondence Information
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABABACAR SECK/Examiner, Art Unit 2122

/ERIC NILSSON/Primary Examiner, Art Unit 2122